OFFICE OF DISCIPLINARY COUNSEL v. CHAVERS.

[Cite as Disciplinary Counsel v. Chavers (1997), ___ Ohio St.3d ___.]

Attorneys at law — Misconduct — Permanent disbarment — Ignoring previous

      order of Supreme Court by continuing to practice law while under

      suspension.

      (No. 97-1313 — Submitted August 26, 1997 — Decided December 31,

1997.)

      ON CERTIFIED REPORT by the Board of Commissioners on Grievances and

Discipline of the Supreme Court, No. 96-71.

      On November 7, 1990, we indefinitely suspended respondent, Clarence L.

Chavers of Woodmere, Ohio, Attorney Registration No. 0024930, from the

practice of law in Ohio for neglecting client matters and failing to cooperate in the

ensuing investigation. Disciplinary Counsel v. Chavers (1990), 55 Ohio St.3d 18,

562 N.E.2d 1386. On that same day, we entered an order requiring, among other

things, that respondent notify all his clients of his suspension, return to them their

papers and property and all unearned fees, and notify the court of compliance with

the order. Respondent did not comply with the order, and on January 16, 1991, we

issued an order to show cause why he should not be found in contempt.

Disciplinary Counsel v. Chavers (1991), 57 Ohio St.3d 706, 566 N.E.2d 172.

Respondent failed also to respond to that order, and on February 27, 1991, we

found him to be in contempt of this court. Disciplinary Counsel v. Chavers

(1991), 58 Ohio St.3d 704, 569 N.E.2d 513.

      On November 6, 1995, this court received a copy of a letter written by

Judge Stuart A. Friedman of the Cuyahoga County Common Pleas Court, stating

that respondent was currently appearing before Judge Friedman as counsel of

record in the case of Onyealilachi F.O. Nwoku v. St. Paul Congregational
Methodist Church, case No. 280785. Relator, Disciplinary Counsel, sent two

letters of inquiry about this allegation to respondent by certified mail. The letters

were received, but respondent did not reply. In response to relator’s subpoena

duces tecum, respondent appeared for a deposition on May 17, 1996. Respondent

admitted then that he had not registered with the Supreme Court since the 1987-

1989 biennium and that in July 1991 he received a sanction of $390 for failing to

meet continuing legal education requirements, which he had not yet paid.

      Respondent stated in his deposition that after being suspended by this court

he continued to practice in the United States Bankruptcy Court for the Northern

District of Ohio in the belief that he could do so because it was a “separate

entit[y].” Respondent filed a case in that court in December 1990 and another in

March 1991. On April 14, 1992, the Chief Judge of the United States District

Court for the Northern District of Ohio suspended respondent from the right to

practice law in that court. In 1993, respondent filed another bankruptcy case in

the bankruptcy court for the Northern District of Ohio and, in 1995, he was still

attorney of record in a bankruptcy case filed on April 14, 1992.

      When respondent failed to answer relator’s October 1996 complaint

charging that respondent’s activities since his November 1990 suspension violated

several Disciplinary Rules, relator filed a motion for default judgment.

Respondent, when contacted by telephone, stated that he did not intend to respond

to the complaint or the motion.

      A panel of the Board of Commissioners on Grievances and Discipline of the

Supreme Court (“board”) reviewed the motion and attached exhibits, found the

facts as alleged, and concluded that respondent’s appearance as counsel in

Onyealilachi F.O. Nwoku v. St. Paul Congregational Methodist Church

constituted the practice of law while under suspension in violation of DR 1-



                                         2
102(A)(5) (engaging in conduct prejudicial to the administration of justice), 1-

102(A)(6) (engaging in conduct that adversely reflects on a lawyer’s fitness to

practice law), and 3-101(B) (practicing law in a jurisdiction where to do so would

be in violation of the regulations of the profession in that jurisdiction) and

Gov.Bar R. V(8)(E) (failure to perform the duties of a suspended attorney).

         The panel further concluded that respondent’s continued practice of law in

1990 and later years in the United States Bankruptcy Court for the Northern

District of Ohio, even after being suspended from practice in that district, violated

DR 1-102(A)(5), 1-102(A)(6), and 3-101(B), and Gov.Bar R. V(8)(E).

         In addition, the panel concluded that respondent’s continued practice of law

while not registered during years after 1988 constituted a violation of Gov.Bar R.

VI(1) (requiring an attorney to register and pay the registration fee to remain in

active status). The panel recommended that respondent be permanently disbarred.

         The board adopted the findings, conclusions, and recommendation of the

panel.

                                __________________

         Jonathan E. Coughlan, Disciplinary Counsel, and Sally Ann Steuk, Assistant

Disciplinary Counsel, for relator.

                                __________________

         Per Curiam. Absent any mitigating circumstances, the normal penalty for

ignoring previous orders of the court and continuing to practice law while under

suspension is disbarment. Disciplinary Counsel v. McDonald (1995), 71 Ohio

St.3d 628, 646 N.E.2d 819; Cincinnati Bar Assn. v. Shabazz (1995), 74 Ohio St.3d

24, 656 N.E.2d 325. Respondent continued to practice law by appearing in the

common pleas court while suspended. His activities were not unlike those of the

lawyer in Akron Bar Assn. v. Thorpe (1988), 40 Ohio St.3d 174, 532 N.E.2d 752,



                                           3
where we disbarred a suspended attorney who attempted to settle an accident

claim.     Here, we find no mitigating circumstances as we did in Disciplinary

Counsel v. Koury (1997), 77 Ohio St.3d 433, 674 N.E.2d 1371, and Disciplinary

Counsel v. Bancsi (1997), 79 Ohio St.3d 392, 683 N.E.2d 1072.

         Moreover, respondent continued to practice in the bankruptcy court after

being suspended by the Chief Judge of the United States District Court. Contrary

to respondent’s opinion at his deposition, such practice involved a violation of the

Disciplinary Rules. Because the bankruptcy court is a unit of the United States

District Court, Section 151, Title 28, U.S.Code, respondent’s continued practice in

the bankruptcy court after suspension by the district court constituted the practice

of law in a jurisdiction where doing so violated the regulations of the profession of

that jurisdiction. As a consequence, respondent violated DR 3-101(B). Even a

practice limited to advising and representing clients solely on federal law and

appearing solely in federal court entails other activities in carrying out the practice

of law that are not solely federal in nature and warrant state regulation. To file a

bankruptcy case, a lawyer must counsel his client on Ohio law relating to

exemptions and preferential and fraudulent transfers, among other matters.

Respondent, therefore, by necessity counseled his client on Ohio law while he was

suspended and not in good standing, although he filed the case in the bankruptcy

court.

         We accept the findings, conclusions, and recommendation of the board.

Respondent is hereby permanently disbarred from the practice of law in Ohio.

Costs of these proceedings are taxed to respondent.

                                                              Judgment accordingly.

         MOYER, C.J., DOUGLAS, RESNICK, F.E. SWEENEY, PFEIFER, COOK and

LUNDBERG STRATTON, JJ., concur.



                                          4